659 F.3d 761 (2011)
UNITED STATES of America, Plaintiff-Appellee,
v.
Jerry Arbert POOL, Defendant-Appellant.
No. 09-10303.
United States Court of Appeals, Ninth Circuit.
September 19, 2011.
Robert A. Parker, DOJ-U.S. Department of Justice, Washington, DC, Phillip A. Talbert, Assistant U.S. Attorney, USSAC-Office of the U.S. Attorney, Sacramento, CA, for Plaintiff-Appellee.
Rachelle Barbour, Esquire, FPDCA-Federal Public Defender's Office, Sacramento, CA, for Defendant-Appellant.
Before: ALEX KOZINSKI, Chief Judge, HARRY PREGERSON, PAMELA ANN RYMER, SUSAN P. GRABER, WILLIAM A. FLETCHER, RICHARD A. PAEZ, CARLOS T. BEA, MILAN D. SMITH, JR., SANDRA S. IKUTA, N.
RANDY SMITH and MARY H. MURGUIA, Circuit Judges.

ORDER
We have been advised that Pool has entered a guilty plea. The parties agree there is no longer a live controversy, and the case is moot. See In re Pattullo, 271 F.3d 898, 900 (9th Cir.2001) ("If a case becomes moot while pending on appeal, it must be dismissed."). Accordingly, we dismiss the appeal, vacate the panel's opinion, vacate the district court's and magistrate judge's orders and remand with instructions to dismiss the action. See United *762 States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S. Ct. 104, 95 L. Ed. 36 (1950).
The oral argument set for September 20, 2011 in San Francisco, California is vacated.